Exhibit 10.1

Execution Version

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

by and among

CONSOL ENERGY INC.,

CNX COAL RESOURCES GP LLC,

CNX COAL RESOURCES LP

and

CNX OPERATING LLC

dated as of

July 7, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     4   

1.1

  Defined Terms      4   

1.2

  References and Rules of Construction      4   

ARTICLE II CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

     4   

2.1

  Execution of the Partnership Agreement      4   

2.2

  Contribution of the 2% OpCo Interest to the General Partner      4   

2.3

  Contribution of the 2% OpCo Interest to the Partnership      5   

2.4

  Contribution of the 98% OpCo Interest to the Partnership      5   

2.5

  Execution of Joinder to the OpCo LLC Agreement      6   

2.6

  Public Cash Contribution      6   

2.7

  Payment of Transaction Expenses by the Partnership      6   

2.8

  Use of Proceeds      6   

2.9

  Redemption of the Initial LP Interest from the Partnership and Return of
Initial Capital Contribution      6   

ARTICLE III EXERCISE OF OVER-ALLOTMENT OPTION

     7   

ARTICLE IV FURTHER ASSURANCES

     7   

ARTICLE V ORDER OF COMPLETION AND EFFECTIVENESS OF TRANSACTIONS

     7   

5.1

  Order of Completion of Transactions      7   

5.2

  Effectiveness of Transactions      7   

ARTICLE VI MISCELLANEOUS

     8   

6.1

  Taxes; Costs      8   

6.2

  Assignment; Binding Effect      8   

6.3

  No Third Party Rights      9   

6.4

  Entire Agreement      9   

6.5

  Amendment      9   

6.6

  Applicable Law      9   

6.7

  Parties in Interest      9   

6.8

  Preparation of Agreement      9   

6.9

  Severability      9   

6.10

  Counterparts      10   

6.11

  Deed; Bill of Sale; Assignment      10   

APPENDIX

    

Appendix I

 

Definitions

  

 

i



--------------------------------------------------------------------------------

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of July 7, 2015
(as may be amended, supplemented or restated from time to time, this
“Agreement”), is by and among CONSOL Energy Inc., a Delaware corporation
(“CONSOL”), CNX Coal Resources GP LLC, a Delaware limited liability company (the
“General Partner”), CNX Coal Resources LP, a Delaware limited partnership (the
“Partnership”), and CNX Operating LLC, a Delaware limited liability company (the
“Operating Company”) (each, a “Party” and, collectively, the “Parties”).

RECITALS

WHEREAS, the General Partner and CONSOL formed the Partnership, pursuant to the
Delaware Revised Uniform Limited Partnership Act (as amended from time to time,
the “DRULPA”), to own an undivided interest in, and operational control over,
CONSOL’s Pennsylvania mining complex, as well as to engage in any other business
activity that is approved by the General Partner and that lawfully may be
conducted by a limited partnership organized under the DRULPA, all as more fully
described in the Prospectus (as defined herein);

WHEREAS, CNX Thermal Holdings LLC, a Delaware limited liability company (“CNX
Thermal Holdings”), owns all right, title and interest in and to the Contributed
Assets (as defined herein);

WHEREAS, the Operating Company owns 100% of the limited liability company
interests in CNX Thermal Holdings;

WHEREAS, CONSOL owns 100% of the limited liability company interests in the
Operating Company;

WHEREAS, in connection with the closing of the Offering (as defined herein),
CONSOL desires, pursuant to, and in accordance with, Section 2.2 through
Section 2.4 hereof, to, directly or indirectly, contribute, assign, transfer and
deliver to the Partnership, and the Partnership desires to acquire from CONSOL,
all of the limited liability company interests in the Operating Company held by
CONSOL, and, in exchange, the Partnership desires to issue (i) to the General
Partner, the interests set forth in Section 2.3 and (ii) to CONSOL, the
interests set forth in Section 2.4 and, if applicable, the interests set forth
in Article III;

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recitals, each of the following actions has been taken prior to the date hereof:

1. On March 16, 2015, CONSOL formed the General Partner under the Delaware
Limited Liability Company Act (as amended from time to time, the “Delaware LLC
Act”) and contributed $1,000 in exchange for 100% of the limited liability
company interests in the General Partner;

2. On March 16, 2015, CONSOL, as the organizational limited partner, and the
General Partner, as the general partner, formed the Partnership under the DRULPA
and contributed $980 and $20, respectively, in exchange for a 98% limited
partner interest (the “Initial LP Interest”) and a 2% general partner interest,
respectively, in the Partnership;

 

1



--------------------------------------------------------------------------------

3. On April 16, 2015, CONSOL formed the Operating Company under the Delaware LLC
Act and contributed $1,000 in exchange for 100% of the limited liability company
interests in the Operating Company;

4. On April 16, 2015, Conrhein Coal Company, a Pennsylvania general partnership
(“Conrhein”), formed CNX Thermal Holdings under the Delaware LLC Act and
contributed $1,000 in exchange for 100% of the limited liability company
interests in CNX Thermal Holdings (the “Initial Coal Sub Interest”);

5. On April 22, 2015, MTB Inc., a Delaware corporation, converted to MTB LLC, a
Delaware limited liability company (“MTB”);

6. On the Asset Contribution Closing Date (as defined herein), each of the
following transactions were effected in the order set forth below:

a. pursuant to the Asset Contribution Agreement (as defined herein):

i. Consol Pennsylvania Coal Company LLC, a Delaware limited liability company
(“CPCC”), contributed, assigned and transferred to CNX Thermal Holdings all of
its right, title and interest in and to the Contributed Assets (as defined
herein) in exchange for a proportionate limited liability company interest in
CNX Thermal Holdings (the “CPCC Coal Sub Interest”), and CPCC was admitted as a
member of CNX Thermal Holdings;

ii. Conrhein contributed, assigned and transferred to CNX Thermal Holdings all
of its right, title and interest in and to the Contributed Assets in exchange
for a proportionate limited liability company interest in CNX Thermal Holdings
(the “Conrhein Coal Sub Interest”), and Conrhein continued as a member of CNX
Thermal Holdings; and

iii. CNX Thermal Holdings redeemed the Initial Coal Sub Interest held by
Conrhein and refunded and distributed to Conrhein the initial contribution, in
the amount of $1,000, made by Conrhein in connection with the formation of CNX
Thermal Holdings, along with any interest or other profit that resulted from the
investment or other use of such initial contribution, and Conrhein continued as
a member of CNX Thermal Holdings with respect to the Conrhein Coal Sub Interest;

b. pursuant to the CTH Contribution Agreement (as defined herein):

i. Conrhein distributed, assigned and transferred to MTB and CONSOL Mining
Holding Company LLC, a Delaware limited liability company (“CMHC”), pro rata,
all of Conrhein’s right, title and interest in and to the Conrhein Coal Sub
Interest as a distribution of capital (such limited liability

 

2



--------------------------------------------------------------------------------

company interests in CNX Thermal Holdings held by MTB and CMHC, the “MTB Coal
Sub Interest” and the “CMHC Coal Sub Interest,” respectively), MTB and CMHC were
admitted as members of CNX Thermal Holdings and Conrhein ceased to be a member
of CNX Thermal Holdings;

ii. (A) CPCC distributed, assigned and transferred to CONSOL all of CPCC’s
right, title and interest in and to the CPCC Coal Sub Interest as a distribution
of capital; (B) MTB distributed, assigned and transferred to CONSOL all of MTB’s
right, title and interest in and to the MTB Coal Sub Interest as a distribution
of capital and (C) CMHC distributed, assigned and transferred to CONSOL all of
CMHC’s right, title and interest in and to the CMHC Coal Sub Interest as a
distribution of capital (all such limited liability company interests in CNX
Thermal Holdings held by CONSOL, comprising 100% of such interests, the “CEI
Coal Sub Interest”), CONSOL was admitted as a member of CNX Thermal Holdings and
CPCC, MTB and CMHC ceased to be members of CNX Thermal Holdings; and

iii. CONSOL contributed, assigned and transferred to the Operating Company all
of CONSOL’s right, title and interest in and to the CEI Coal Sub Interest as a
capital contribution, the Operating Company was admitted as a substitute member
of CNX Thermal Holdings and CONSOL ceased to be a member of CNX Thermal
Holdings;

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the matters provided for in Article II will occur in accordance
with its respective terms;

WHEREAS, if the Over-Allotment Option (as defined below) is exercised, each of
the matters provided for in Article III will occur in accordance with its
respective terms;

WHEREAS, in connection with the distributions and redemption contemplated by
Section 2.8 and Section 2.9, after considering advice of advisors and evaluating
the assets and liabilities of the Partnership, the General Partner has
determined that, after making the applicable distribution or redemption, as
applicable, the assets of the Partnership will exceed or equal the liabilities
of the Partnership, as required by Section 17-607 of the DRULPA; and

WHEREAS, the respective Parties have taken or caused to be taken all corporate,
limited liability company and partnership action, as the case may be, required
to approve the transactions contemplated by this Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants, conditions
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

3



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

As used in this Agreement, the following terms shall have the meanings set forth
below:

1.1 Defined Terms. For purposes hereof, the capitalized terms used herein and
not otherwise defined have the meanings set forth in Appendix I.

1.2 References and Rules of Construction. All references in this Agreement to
Appendices, Articles, Sections, subsections and other subdivisions refer to the
corresponding Appendices, Articles, Sections, subsections and other subdivisions
of or to this Agreement unless expressly provided otherwise. Titles appearing at
the beginning of any Appendix, Article, Section, subsection and other
subdivision of this Agreement are for convenience only, do not constitute any
part of this Agreement and shall be disregarded in construing the language
hereof. The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular Appendix, Article, Section, subsection or other
subdivision unless expressly so limited. The word “including” (in its various
forms) means “including without limitation.” All references to “$” or “dollars”
shall be deemed references to United States dollars. Each accounting term not
defined herein will have the meaning given to it under U.S. generally accepted
accounting principles as in effect from time to time, consistently applied.
Pronouns in masculine, feminine or neuter genders shall be construed to state
and include any other gender, and words, terms (including terms defined herein)
and titles in the singular form shall be construed to include the plural and
vice versa, unless the context otherwise requires. References to any law means
such law as it may be amended from time to time.

ARTICLE II

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

Each of the following transactions set forth in this Article II shall be
completed in the order set forth herein, subject to, and in accordance with, the
provisions of Article V:

2.1 Execution of the Partnership Agreement. The General Partner and CONSOL, as
the organizational limited partner, shall amend and restate the Original
Partnership Agreement by executing and delivering the Partnership Agreement,
with such changes as the General Partner and CONSOL may agree.

2.2 Contribution of the 2% OpCo Interest to the General Partner. Notwithstanding
any provision of the OpCo LLC Agreement to the contrary (and the undersigned
hereby waive any provision of the OpCo LLC Agreement to the contrary), CONSOL
hereby grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to the General Partner a portion of its limited liability company
interests in the Operating Company with a value equal to 2% of the equity value
of the Partnership immediately after the closing of the Offering (the “2% OpCo
Interest”), and the General Partner hereby accepts such 2% OpCo Interest as a
capital contribution from CONSOL. Notwithstanding any provision of the OpCo LLC
Agreement to the contrary (and the undersigned hereby waive any provision of the
OpCo LLC Agreement to the contrary), the General Partner is hereby admitted to
the Operating Company as a member of the

 

4



--------------------------------------------------------------------------------

Operating Company with respect to the 2% OpCo Interest and hereby agrees that it
is bound by the OpCo LLC Agreement. Simultaneously with such contribution of the
2% OpCo Interest, CONSOL shall and does hereby continue as a member of the
Operating Company with respect to the portion of its limited liability company
interests in the Operating Company not transferred to the General Partner, and
the Operating Company is continued without dissolution.

2.3 Contribution of the 2% OpCo Interest to the Partnership. Notwithstanding any
provision of the OpCo LLC Agreement to the contrary (and the undersigned hereby
waive any provision of the OpCo LLC Agreement to the contrary), the General
Partner hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to the Partnership the 2% OpCo Interest in exchange for (a) a
continuation of the General Partner’s 2% general partner interest in the
Partnership (after giving effect to any exercise of the Over-Allotment Option
and the issuance of Common Units contemplated by Article III hereof) and (b) the
issuance to the General Partner of all of the Incentive Distribution Rights in
the Partnership, and the Partnership hereby accepts such 2% OpCo Interest as a
capital contribution from the General Partner. Notwithstanding any provision of
the OpCo LLC Agreement to the contrary (and the undersigned hereby waive any
provision of the OpCo LLC Agreement to the contrary), the Partnership is hereby
admitted to the Operating Company as a member of the Operating Company with
respect to the 2% OpCo Interest and hereby agrees that it is bound by the OpCo
LLC Agreement. Simultaneously with such contribution of the 2% OpCo Interest,
(i) CONSOL shall and does hereby continue as a member of the Operating Company,
(ii) the General Partner shall and does hereby cease to be a member of the
Operating Company and shall thereupon cease to have or exercise any right or
power as a member of the Operating Company and (iii) the Operating Company is
continued without dissolution.

2.4 Contribution of the 98% OpCo Interest to the Partnership. Notwithstanding
any provision of the OpCo LLC Agreement to the contrary (and the undersigned
hereby waive any provision of the OpCo LLC Agreement to the contrary), CONSOL
hereby grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to the Partnership all right, title and interest in and to all of the
remaining limited liability company interests in the Operating Company held by
CONSOL (the “98% OpCo Interest”) in exchange for (a) 861,067 Common Units
representing an approximate 3.6% limited partner interest (based on an aggregate
of 23,222,134 Common Units and Subordinated Units to be outstanding after the
completion of the Offering) in the Partnership (the “Sponsor Common Units”),
(b) 11,611,067 Subordinated Units representing a 49.0% limited partner interest
(based on an aggregate of 23,222,134 Common Units and Subordinated Units to be
outstanding after the completion of the Offering) in the Partnership (the
“Sponsor Subordinated Units”), (c) the right to receive a cash distribution from
the Partnership in the amount of approximately $197.0 million from the
Partnership’s borrowings under the Revolving Credit Facility (as defined
herein), (d) the right to receive a cash distribution from the Partnership in
the amount of $68.0 million from the proceeds from the sale of Common Units in
the Private Placement (as defined herein), a portion of which is to reimburse
CONSOL for certain capital expenditures CONSOL incurred with respect to the
Contributed Assets pursuant to Treasury Regulation Section 1.707-4(d), and
(e) the right to receive a cash distribution from the Partnership in the amount
of approximately $66.0 million from the net proceeds from the sale of the Firm
Units in the Offering, a portion of which is to reimburse CONSOL for certain
capital expenditures CONSOL incurred with respect to the

 

5



--------------------------------------------------------------------------------

Contributed Assets pursuant to Treasury Regulation Section 1.707-4(d), and the
Partnership hereby accepts such 98% OpCo Interest as a capital contribution from
CONSOL. Notwithstanding any provision of the OpCo LLC Agreement to the contrary
(and the undersigned hereby waive any provision of the OpCo LLC Agreement to the
contrary), upon CONSOL’s contribution of the 98% OpCo Interest to the
Partnership, (i) the Partnership is hereby admitted as a member of the Operating
Company with respect to the 98% OpCo Interest, hereby continues as a member of
the Operating Company with respect to the 2% OpCo Interest and hereby agrees
that it continues to be bound by the OpCo LLC Agreement, (ii) CONSOL shall and
does hereby cease to be a member of the Operating Company and shall thereupon
cease to have or exercise any right or power as a member of the Operating
Company and (iii) the Operating Company shall be and hereby is continued without
dissolution. For the avoidance of doubt, following the contributions
contemplated by Section 2.2 through Section 2.4, the Partnership is the sole
member of the Operating Company owning 100% of the limited liability company
interests in the Operating Company.

2.5 Execution of Joinder to the OpCo LLC Agreement. The Partnership shall
execute a joinder to the OpCo LLC Agreement (in the form attached thereto, if
any) or another instrument by which it agrees to be bound by the terms and
conditions of the OpCo LLC Agreement.

2.6 Public Cash Contribution. The Parties acknowledge that, in connection with
the Offering, public investors, through the Underwriters, have made a capital
contribution to the Partnership of $75,000,000 in cash in exchange for 5,000,000
Common Units (the “Firm Units”) representing an approximate 21.1% limited
partner interest in the Partnership (based on an aggregate of 23,222,134 Common
Units and Subordinated Units to be outstanding after the completion of the
Offering).

2.7 Payment of Transaction Expenses by the Partnership. In connection with the
closing of the Offering, the Partnership will pay (a) transaction expenses in
the amount of approximately $3.5 million, excluding the underwriting discount of
approximately $4.5 million in the aggregate from the sale of the Firm Units and
(b) a structuring fee (the “Structuring Fee”) of $300,000, $200,000 and $500,000
payable to Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo
Securities, LLC and Evercore Group L.L.C., respectively.

2.8 Use of Proceeds. The Partnership will distribute to CONSOL an aggregate of
approximately $331.0 million in cash from the net proceeds from the Offering,
the proceeds from the Private Placement and net borrowings from the Revolving
Credit Facility.

2.9 Redemption of the Initial LP Interest from the Partnership and Return of
Initial Capital Contribution. The Partnership hereby redeems the Initial LP
Interest held by CONSOL and hereby refunds and distributes to CONSOL the initial
contribution, in the amount of $980, made by CONSOL in connection with the
formation of the Partnership, and 98% of any interest or other profit that may
have resulted from the investment or other use of such initial contribution
shall be allocated and distributed to CONSOL, and the balance thereof shall be
allocated and distributed to the General Partner.

 

6



--------------------------------------------------------------------------------

ARTICLE III

EXERCISE OF OVER-ALLOTMENT OPTION

If the Over-Allotment Option is exercised in whole or in part, the Underwriters
will contribute additional cash to the Partnership in exchange for up to an
additional 750,000 Common Units (the “Option Units”) at the Offering price per
Common Unit set forth in the Prospectus, net of the underwriting discount. Upon
the expiration of the Option Period, any Option Units not purchased by the
Underwriters pursuant to the Underwriting Agreement will be issued to CONSOL for
no additional consideration as part of the contribution transactions described
in Section 2.4. Any such time and date of delivery of Option Units is referred
to herein as an “Option Closing Time.”

ARTICLE IV

FURTHER ASSURANCES

From time to time after the date hereof, and without any additional
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate to (i) more fully assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (ii) more
fully and effectively vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed,
assigned, transferred and delivered by this Agreement, or which are intended to
be so contributed, assigned, transferred and delivered and (iii) more fully and
effectively carry out the purposes and intent of this Agreement.

ARTICLE V

ORDER OF COMPLETION AND EFFECTIVENESS OF TRANSACTIONS

5.1 Order of Completion of Transactions. The transactions provided for in
Section 2.1 through Section 2.5 shall be completed as of the Effective Time in
the order set forth in Article II. The transactions provided for in Section 2.6
through Section 2.9 shall be completed as of the Closing Time in the order set
forth in Article II. Following the completion of the transactions set forth in
Article II, the transactions provided for in Article III shall be completed as
of the applicable Option Closing Time or upon the expiration of the Option
Period, as applicable.

5.2 Effectiveness of Transactions. Notwithstanding anything contained in this
Agreement to the contrary, (a) none of the provisions of Section 2.1 through
Section 2.5 shall be operative or have any effect until the Effective Time,
(b) none of the provisions of Section 2.6 through Section 2.9 shall be operative
or have any effect until the Closing Time and (c) none of the provisions of
Article III shall be operative or have any effect until the applicable Option
Closing Time or the expiration of the Option Period, as applicable, at which
respective times all such applicable provisions shall be effective and operative
in accordance with Section 5.1 without further action by any Party.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Taxes; Costs. Except for the transaction expenses set forth in Section 2.7,
CONSOL shall pay all expenses, fees and costs, including all sales, use and
similar taxes arising out of the contributions, distributions, conveyances and
deliveries to be made under Article II and shall pay all documentary, filing,
recording, transfer, deed and conveyance taxes and fees required in connection
therewith. In addition, CONSOL shall be responsible for all costs, liabilities
and expenses (including court costs and reasonable attorneys’ fees) incurred in
connection with the implementation of any conveyance or delivery pursuant to
Article IV (to the extent related to any of the contributions, distributions,
conveyances and deliveries to be made under Article II).

6.2 Assignment; Binding Effect.

(a) This Agreement may not be assigned by any Party, in whole or in part,
without the prior written consent of the other Parties; provided, however, that
any Partnership Group Member may freely pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
the Partnership Group, including any pledge or assignment to secure obligations
pursuant to one or more credit agreements, security agreements and other
security instruments with the administrative agent, collateral agent or other
agent party thereto for the benefit of the lenders of the Partnership Group;
provided, further, that, except as otherwise provided in Section 6.2(b)(iv), no
such pledge or assignment shall release such Partnership Group Member from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Partnership Group Member as a party hereto. No assignment hereunder by any Party
shall relieve such Party of any obligations and responsibilities hereunder. This
Agreement shall be binding upon and inure to the benefit of the Parties and, to
the extent permitted by this Agreement, their successors, legal representatives
and permitted assigns.

(b) Each of the Parties (i) acknowledges that the Partnership Group (and any
Substitute Owner) has entered into or will enter into one or more credit
agreements, security agreements, and other security instruments (collectively,
the “Loan Documents”) with the administrative agent, collateral agent or other
agent party thereto (the “Agent”) for the benefit of certain lenders,
(ii) consents in all respects to the collateral assignment under the Loan
Documents of all of the Partnership Group’s (or any Substitute Owner’s) right,
title and interest in, to and under this Agreement, (iii) acknowledges the right
of the Agent or its designee(s) or assignee(s), in the exercise of the Agent’s
rights and remedies under the Loan Documents, to make all demands, give all
notices, take all actions and exercise all rights of the Partnership Group under
this Agreement (the “Assigned Interests”) and (iv) acknowledges that the Agent,
its initial or subsequent designee(s) or assignee(s) and any other purchaser of
the Assigned Interests in or following a judicial or nonjudicial foreclosure,
insolvency, bankruptcy or similar sale (each, a “Substitute Owner”) shall be
substituted for and have all of the rights and obligations of the Partnership
Group for all purposes under this Agreement. In the case of any assignment
pursuant to this Section 6.2(b), the non-assigning Parties acknowledge that the
assignee shall be substituted for and have all of the rights and obligations of
the assignor under this Agreement and shall continue to perform, and shall cause
each of its Affiliates to continue to perform, its obligations under this
Agreement in favor of such assignor.

 

8



--------------------------------------------------------------------------------

6.3 No Third Party Rights. The provisions of this Agreement are intended to bind
the Parties as to each other and are not intended to and do not create rights in
any other Person or confer upon any other Person any benefits, rights or
remedies, and no Person is or is intended to be a third party beneficiary of any
of the provisions of this Agreement.

6.4 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties and their Affiliates relating to the transactions contemplated hereby
and supersedes all provisions and concepts contained in all prior letters of
intent, memoranda, agreements or communications between the Parties or their
Affiliates relating to the transactions contemplated hereby.

6.5 Amendment. This Agreement may be amended only by an instrument in writing
executed by the Parties and expressly identified as an amendment or
modification.

6.6 Applicable Law. This Agreement shall be subject to and governed by the laws
of the State of Delaware, excluding any conflicts-of-law rule or principle that
might refer the construction or interpretation of this Agreement to the laws of
another state. EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT INVOLVES AT
LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS
RELIANCE UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF DELAWARE
AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF PROCESS
IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE STATE OF
DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND TO NOTIFY THE
OTHER PARTIES OF THE NAME AND ADDRESS OF SUCH AGENT. EACH PARTY HERETO WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

6.7 Parties in Interest. Except as expressly set forth in this Agreement,
nothing in this Agreement shall entitle any Person other than the Parties to any
claim, cause of action, remedy or right of any kind.

6.8 Preparation of Agreement. All of the Parties and their respective counsels
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, it is the intent of the parties that no presumption shall
arise based on the identity of the draftsman of this Agreement.

6.9 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and

 

9



--------------------------------------------------------------------------------

provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any adverse manner to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.

6.10 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all of such counterparts shall constitute for all purposes one agreement.
Any signature hereto delivered by a Party by electronic mail shall be deemed an
original signature hereto.

6.11 Deed; Bill of Sale; Assignment. To the extent required and permitted by
applicable law, this Agreement shall also constitute a “deed,” “bill of sale” or
“assignment” of the assets and interests referenced herein.

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

CONSOL: GENERAL PARTNER: CONSOL ENERGY INC. CNX COAL RESOURCES GP LLC By:

/s/ David M. Khani

By:

/s/ James A. Brock

Name: David M. Khani Name: James A. Brock Title:

Executive Vice President and

Chief Financial Officer

Title: Chief Executive Officer PARTNERSHIP: OPERATING COMPANY: CNX COAL
RESOURCES LP CNX OPERATING LLC By: CNX Coal Resources GP LLC, By:

/s/ James A. Brock

        its general partner Name: James A. Brock Title: Chief Executive Officer
By:

/s/ James A. Brock

Name: James A. Brock Title: Chief Executive Officer

Signature Page to

Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

APPENDIX I

Definitions

“2% OpCo Interest” is defined in Section 2.2.

“98% OpCo Interest” is defined in Section 2.4.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is Under Common Control With, such Person. The term “Affiliated” shall have
the correlative meaning.

“Agent” is defined in Section 6.2(b).

“Agreement” is defined in the Preamble.

“Asset Contribution Agreement” means that certain Contribution Agreement, dated
as of June 22, 2015, by and among CPCC, Conrhein and CNX Thermal Holdings, as
amended, restated, supplemented or otherwise modified from time to time.

“Asset Contribution Closing Date” means the “Closing Date” as defined in the
Asset Contribution Agreement.

“Assigned Interests” is defined in Section 6.2(b).

“CEI Coal Sub Interest” is defined in the Recitals.

“Closing Date” means the first date on which Common Units are sold by the
Partnership to the Underwriters pursuant to the provisions of the Underwriting
Agreement.

“Closing Time” means the time of closing on the Closing Date pursuant to the
Underwriting Agreement.

“CMHC” is defined in the Recitals.

“CMHC Coal Sub Interest” is defined in the Recitals.

“CNX Thermal Holdings” is defined in the Recitals.

“Commission” means the United States Securities and Exchange Commission.

“Common Unit” has the meaning given such term in the Partnership Agreement.

“Conrhein” is defined in the Recitals.

“Conrhein Coal Sub Interest” is defined in the Recitals.

 

APPENDIX I

PAGE 1



--------------------------------------------------------------------------------

“CONSOL” is defined in the Preamble.

“Contributed Assets” has the meaning given such term in the Asset Contribution
Agreement.

“Control” (including the terms “Controlled” and “Under Common Control With”)
means with respect to any Person, the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting shares, by contract, or
otherwise.

“CPCC” is defined in the Recitals.

“CPCC Coal Sub Interest” is defined in the Recitals.

“CTH Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of June 22, 2015, by and among CONSOL, CPCC, MTB,
CMHC, Conrhein, the Operating Company and CNX Thermal Holdings, as amended,
restated, supplemented or otherwise modified from time to time.

“Delaware LLC Act” is defined in the Recitals.

“DRULPA” is defined in the Recitals.

“Effective Time” means 12:01 a.m. Eastern Time on the Closing Date.

“Firm Units” is defined in Section 2.6.

“General Partner” is defined in the Preamble.

“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power; and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.

“Greenlight Capital” means certain funds managed by Greenlight Capital, Inc. and
its affiliates.

“Incentive Distribution Rights” has the meaning given such term in the
Partnership Agreement.

“Initial Coal Sub Interest” is defined in the Recitals.

“Initial LP Interest” is defined in the Recitals.

 

APPENDIX I

PAGE 2



--------------------------------------------------------------------------------

“Loan Documents” is defined in Section 6.2(b).

“MTB” is defined in the Recitals.

“MTB Coal Sub Interest” is defined in the Recitals.

“Offering” means the initial offering and sale of Common Units to the public
(including the offer and sale of Common Units pursuant to the Over-Allotment
Option).

“OpCo LLC Agreement” means the Limited Liability Company Agreement of the
Operating Company, dated effective as of April 16, 2015, as the same may be
amended from time to time.

“Operating Company” is defined in the Preamble.

“Option Closing Time” is defined in Article III.

“Option Period” means the period from the Closing Date to and including the date
that is 30 days after the Closing Date.

“Option Units” is defined in Article III.

“Original Partnership Agreement” means that certain Agreement of Limited
Partnership of the Partnership, dated effective as of March 20, 2015.

“Over-Allotment Option” means the option granted to the Underwriters by the
Partnership pursuant to Section 2(b) of the Underwriting Agreement.

“Partnership” is defined in the Preamble.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date,
substantially in the form attached as Appendix A to the Prospectus, as the same
may be amended from time to time.

“Partnership Group” is defined in the Partnership Agreement.

“Partnership Group Member” means a “Group Member” as defined in the Partnership
Agreement.

“Party” and “Parties” are defined in the Preamble.

“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority or
any other entity.

 

APPENDIX I

PAGE 3



--------------------------------------------------------------------------------

“Private Placement” means the Partnership’s issuance and sale of 5,000,000
Common Units to Greenlight Capital on the date hereof in reliance upon the
“private placement” exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) of the Securities Act.

“Prospectus” means the final prospectus relating to the Offering dated June 30,
2015 and filed by the Partnership with the Commission pursuant to Rule 424 of
the Securities Act on July 1, 2015.

“Registration Statement” means the Registration Statement on Form S-1 (File
No. 333-203165), as amended, filed by the Partnership with the Commission under
the Securities Act to register the offering and sale of the Common Units in the
Offering.

“Revolving Credit Facility” means that certain Credit Agreement, substantially
in the form filed as an exhibit to the Registration Statement, by and among the
Partnership, as borrower, the subsidiaries of the Partnership as guarantors, PNC
Bank, National Association, as administrative agent, and other lender parties
thereto.

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time, and any successor to such statute.

“Sponsor Common Units” is defined in Section 2.4.

“Sponsor Subordinated Units” is defined in Section 2.4.

“Structuring Fee” is defined in Section 2.7.

“Subordinated Unit” has the meaning given such term in the Partnership
Agreement.

“Substitute Owner” is defined in Section 6.2(b).

“Underwriters” means, collectively, each member of the underwriting syndicate
named as an underwriter in Exhibit A to the Underwriting Agreement.

“Underwriting Agreement” means that certain Underwriting Agreement dated as of
June 30, 2015 among the Underwriters, CONSOL, the General Partner, the
Partnership, the Operating Company and CNX Thermal Holdings, providing for the
purchase of Common Units by the Underwriters.

 

APPENDIX I

PAGE 4